DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18, 20, 22 and 23 (renumbered as 1-21) are allowed.
The closest prior art of record discloses systems and methods for managing plural die through a central controller (see, e.g., SETHURAMAN:Fig 3).  SETHURAMAN further discloses first and second mapping tables in a controller (see, e.g., SETHURAMAN ¶0045-0048) and suggests that the HBM stacks are not constrained to just one type (see, e.g., SETHURAMAN ¶0028).  Therefore, the primary reasons for allowance is the presence and use of the controller-local address mapping tables (memory controller comprising: a first address mapping table and a second address mapping table) to access heterogenous die-types (wherein the first memory die is a memory die that does not include a processing element (PE), and the second memory die is a processing in memory (PIM) die that includes a PE) over a shared channel (a physical layer configured to transmit the memory address to the memory device through the shared channel), the scope of which is now included in all the independent claims, in combination with the other elements recited, is not found or fairly obviated in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137